Citation Nr: 0104950	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-22 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from January 1995 to 
November 1997.  His appeal ensues from a December 1998 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri RO.


FINDINGS OF FACT

1.  The veteran first entered on active duty after June 30, 
1985 and he had a 5 year obligated enlistment period of 
service.

2.  After June 30, 1985, the veteran did not serve an 
obligated period of active duty of at least two years of 
continuous active duty, and he was not discharged or released 
from active duty because of a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, for hardship, for convenience of the Government 
after completing 30 months of a three-year obligated period 
of service, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct but which did 
interfere with the individual's performance of duty.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  38 U.S.C.A. §§ 3011 (West 1997 & Supp. 
2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 103, 114 Stat. 1822, 1825 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is eligible for Chapter 30 
benefits based on his active service from January 1995 to 
November 1997.  He contends that, although he did not serve 
his full enlistment period of five years, he has met one of 
the exceptions to that requirement in that he served not less 
than 30 months of his obligated period of service and that he 
was discharged from active duty for a service-connected 
disability.  He has indicated that he is in the process of 
correcting his military records.  

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989, and meets other specified criteria.  38 
U.S.C.A. § 3011(a)(1).  In this case, the evidence of record 
indicates that the veteran first entered on active duty after 
to June 30, 1985, therefore, he does not qualify for Chapter 
30 educational assistance benefits under 38 U.S.C.A. § 
3011(a)(1)(B), but may seek to be found eligible under 
38 U.S.C.A. § 3011(a)(1)(A).  

Recent changes in the law have affected the evaluation of 
claims for educational assistance under 38 U.S.C. Chapter 30.  
The Veterans Benefits and Health Care Improvement Act of 
2000, among other things, repealed the requirement for an 
initial obligated period of active duty as a condition of 
eligibility for Montgomery GI Bill (MGIB) benefits.  Pursuant 
to 38 U.S.C.A. § 3011(a)(1)(A), a veteran who, after June 30, 
1985, first became a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces and who 
serves an obligated period of active duty of at least two 
years of continuous active duty in the Armed Forces; or who 
serves in the Armed Forces and is discharged or released from 
active duty, (I) for a service-connected disability, for a 
medical condition which preexisted such service on active 
duty and which is not service connected, for hardship or for 
a physical or mental condition that was not characterized as 
a disability and did not result from the individual own will 
full misconduct but did interfere with the individual's 
performance of duty, as determined by each military 
department in accordance with regulations prescribed by the 
individual branch of service, (II) for the convenience of the 
government, if, in the case of an individual with an 
obligated period of service of two years, the individual 
completes not less than 20 months of continuous active duty 
under that period of obligated service, or, in the case of an 
individual with an obligated period of at least three years, 
the individual completes at least 30 months of continuous 
active duty under that period of obligated service.  
38 U.S.C.A. § 3011, as amended by the Veterans Benefits and 
Health Care Improvement Act of 2000.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Benefits and Health Care 
Improvement Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 103, 114 Stat. 1822, 1825 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Where the law 
or regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas at 
312-313 (1991).  

As the revised law repealed requirements needed to establish 
eligibility for VA benefits, it is clearly more favorable to 
claimants.  The veteran was evaluated by the RO under the 
former, more restrictive criteria.  The recent changes appear 
to essentially liberalize some of the previous more 
restrictive criteria.  However, as the changes pertain to 
this case, the Board notes that the recent changes have no 
bearing on the disposition of the issue currently before the 
Board.  The Board will evaluate the claim under the new 
criteria.  Although the change in the law has occurred while 
the veteran's case has been pending, there does not appear to 
be any additional notification or development action required 
under the Act.  Therefore, it is not potentially prejudicial 
to the appellant for the Board to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  

The veteran's central contention is that his discharge for 
unsatisfactory performance was really a discharge due to a 
service-connected disability.  He asserts that his service-
connected foot condition was the underlying reason for the 
discharge.  A review of the record shows that service 
connection was granted for bilateral pes planus and bilateral 
plantar fasciitis in an April 1999 rating decision.  These 
disabilities were noted to have been present in service but 
not noted to exist prior to service.  The disabilities were 
rated noncompensable.  

Department of Defense computer generated information dated in 
December 1998 indicates that the veteran served on active 
duty from January 1995 to November 1997.  His obligated 
enlistment term was 5 years.  He reportedly received an 
Honorable discharge at the time, and the separation reason 
was reported as "OTH."  The narrative reason for separation 
on the veteran's DD214 is listed as "Unsatisfactory 
Performance."  Since the veteran alleged that he was 
discharged from active duty for a service-connected 
disability and in light of the different reason for 
separation on the DOD computer record, the RO sought 
additional clarification from the service department.  In 
August 1999, the RO asked the service department whether the 
veteran's discharge reason had been updated to include any 
reason other than "Unsatisfactory Performance."  In 
September 1999, the service department responded that the 
MGIB data base still read the same and asked the RO to send 
the veteran a form to submit a claim to the Army Board for 
Correction of Military Records to petition for a change.  In 
a November 1999 VA Form 9, the veteran indicated that he had 
such an application pending with the Army.  As of this time, 
there is no indication that the separation reason has been 
changed by the service department.  In light of this, the RO 
forwarded the case to the Rating Board of the Milwaukee VA 
Regional Office.  In an October 1999 rating decision, that RO 
determined that the veteran was not discharged for a service-
connected disability nor did such disability warrant 
discharge.  

Thus, the record in this case shows that the veteran was on 
active duty after June 30, 1985, but the veteran did not 
complete his obligated period of service of 5 years and was 
not discharged for any of the aforementioned exceptions.  The 
veteran's DD214 lists the character of his discharge as 
Honorable.  The narrative reason for separation was 
unsatisfactory performance.  There is no indication that the 
veteran was separated due to a medical condition which would 
satisfy the basic requirements of 38 U.S.C.A. § 3011, as 
amended by the Act.  VA contacts with appropriate Army 
authorities reflect that the discharge has not been upgraded.  
Thus, although the veteran contends that he was discharged 
due to a service-connected disability, the record does not 
reflect this to be the case.  Therefore, the Board is 
compelled to conclude that the veteran does not meet the 
basic eligibility requirements for the educational benefits 
he seeks.  

The Board acknowledges the argument advanced by the veteran, 
however, the legal criteria governing service eligibility 
requirements for Chapter 30 educational assistance are clear 
and specific, and the Board is bound by them.  Since payment 
of government benefits must be authorized by statute, and 
pertinent provisions of the statute provide that the veteran 
has not fulfilled basic service eligibility criteria, the 
veteran's assertions that his military service should confer 
Chapter 30 eligibility must fail.  Based on the foregoing, 
the Board finds that the veteran has failed to establish that 
he is eligible for educational assistance benefits under 
Chapter 30.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

